DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 4 and 14 objected to because of the following informalities:  “the detection result of the traffic sign”.  It is suggested to amend the limitation to “the detection result of a traffic sign”.
Claims 9 and 19 are objected to because of the limitation “determining validity of the detection result of the display content of the traffic sign once again”.  Claims 9 and 19 depend on claims 8 and 18, which depend on claims 1 and 11; however, none of the parent claims determine validity.  The meaning of the phrase “once again” is not clear.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ro (US 2015/0302747 A1).
Regarding claims 1 and 11, Ro discloses a vehicle and a method for controlling the vehicle (Abstract & Fig. 1) comprising:  
20a traffic information detector (e.g. Fig. 1: 20 & [0005, 0035-0036]) provided to detect a display content of a traffic sign located around a vehicle (e.g. Fig. 4); and 
a controller (e.g. Fig. 1: 22) configured to display a detection result of the traffic sign on a display unit (e.g. Fig. 1: 23) in the vehicle before the vehicle passes the traffic sign (e.g. [0062]: ECU 22 outputs speed limit “100” when vehicle travels straight at a junction; thus, before passes the traffic sign).  
Regarding claims 2 and 12, Ro discloses 25Regarding Rethe detection of the display content of the traffic sign includes determining validity of a detection result of the display content of the traffic sign (e.g. Fig. 6: when vehicle travels straight, ECU outputs detected speed sign, such as “60”).  
Regarding claims 3 and 13. The vehicle according to claim 12, wherein, when the detected traffic sign 30includes a single traffic sign at a single location while the vehicle travels on a straight lane, the controller determines that the detection result of the single traffic sign satisfies the validity (e.g. Fig. 6: when vehicle travels straight, ECU outputs detected speed sign, such as “60”).  

Regarding claims 5 and 15, Ro discloses, when the detected traffic sign includes a traffic sign on each road branching while the vehicle travels on a branch road, the controller determines that the detection result of the traffic sign located on 10the road in a traveling direction predicted based on traveling information of the vehicle satisfies the validity (e.g. [0062, 0071]: predict traveling information of the vehicle based on turn signal, and output corresponding speed limit detected, such as output “100” when vehicle travels straight, or output “40” when vehicle travels to the direction of the branch road).  
Regarding claims 6 and 16, Ro discloses the traveling information of the vehicle for predicting the traveling direction of the vehicle includes at least one of 15steering angle information of a steering wheel of the vehicle and lighting information of a turn signal lamp of the vehicle (e.g. [0071]).  
Regarding claims 8-9 and 18-19, Ro discloses the controller additionally detects the display content of the traffic sign after the detection result is displayed, the additional detection includes determining validity of the detection result of the display content of the traffic sign once again (e.g. [0075]: capable of detecting new traffic sign; thus, traffic sign content are 
Regarding claims 10 and 20, Ro discloses 30the traffic sign is a speed sign; and the detection result of the traffic sign is regulated speed information indicated on the speed sign (e.g. Fig. 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ro (US 2015/0302747 A1) in view of Lacaze et al. (US 2020/0320875 A1).
Regarding claims 7 and 17, Ro discloses the controller displays the detection result before the vehicle approaches a predetermined distance from the 20traffic sign in the traveling direction of the vehicle (e.g. Fig. 4 & [0062]: speed limit “100” is displayed at the branch when vehicle continues to travel straight).
Ro fails to disclose providing detected information a predetermined distance from the traffic sign, but Lacaze teaches outputting detected stop sign information a predetermined distance from the stop sign ([0027]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/KAM WAN MA/Examiner, Art Unit 2688